PER CURIAM:
The parties have submitted proposed forms of judgment to conform to the Supreme Court’s opinion 401 U.S. 371, 91 S.Ct. 781, 28 L.Ed.2d 113 in this case. On consideration thereof the court has entered judgment as filed herewith. We do not attempt to set any time schedule for the state courts to act in individual cases. We have no reason to believe that they will not act in regular course without undue delay.
The so-called bona fide hearing appears to have been eliminated from the proposed rules, and properly so, since dismissal of applications as frivolous, surely within the court’s power if applied equally in fee paid as well as indigent cases, might well amount to a denial of equal protection if applied only in the cases of indigents.
JUDGMENT
This case came on for hearing on a motion for summary judgment before a three judge District Court, 286 F.Supp. 968, the Honorable J. Joseph Smith, United States Circuit Judge, and the Honorables M. Joseph Blumenfeld and T. Emmet Clarie, United States District Judges, presiding, and the case having been fully heard and a decision having been rendered,
It is hereby ordered and adjudged that:
1. Section 52-259 of the Connecticut General Statutes as applied to the named plaintiffs and all others who are barred from obtaining a divorce because of their inability to pay fees and costs because of indigency violates their right to due *845process of law guaranteed by the Fourteenth Amendment;
2. The defendants are ordered to allow plaintiffs and all other indigent persons unable to pay the fees and costs incident to a divorce to prosecute their divorce proceedings without payment of fees and costs.